DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
With respect to the applicant use of the term “refining apparatus” in the claimed invention, the Examiner interprets this to mean broadly to remove impurities or unwanted elements from a substance, as the specification does not provide support for any chemical transformation with respect to the respective feedstock within the claimed refining sections, therefore the claimed invention is interpreted to relate to a separation apparatus and not a apparatus which changes any chemical structure of the components included in the feedstock. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1, recites limitation to a crude oil refining apparatus, comprising:
An inlet (first oil receiving part);
A first refining tank, which is below the inlet, comprising a first heater;
At least one first processed outlet positioned to the side of the first refining tank, wherein the first processed outlet further comprises a first processed oil discharge pressure sensitive switch to be openable.

A second refining tank, positioned below the first refining tank, comprising a second heater;
At least one second processed outlet positioned to the side of the second refining tank, wherein the second processed outlet further comprises a second processed oil discharge pressure sensitive switch to be openable.
At least one second impurity outlet positioned to the other side of the second refining tank, wherein the second impurity outlet further comprises a second impurity discharge pressure sensitive switch to be openable.
Examiner notes the closest prior art Funk (US 5,132,918) discloses a method and apparatus for a method for automated control of a petroleum distillation column in which signals representing temperatures, pressures and fluid flow rates for selected product streams withdrawn from the column are transmitted to a digital computer where, by means of a programmed algorithm, they are used to derive a true boiling point curve for the petroleum products of such product streams. The true boil point curve is then used to infer selected properties for the petroleum products which are compared with desired properties for the products of the monitored product streams and the differences between the inferred and desired properties are utilized to adjust automatically one or more of the operating parameters for the column so as to move the column's performance incrementally towards optimization (see abstract).

An inlet (first oil receiving part) (12) (see col 4 lines 45-55);
A first refining tank (compartment), comprising a first heater (stripper) (38) (see col 5 lines 10-30);
At least one first processed outlet positioned to the side of the first refining tank (42), wherein the first processed outlet further comprises a first processed oil discharge temperature monitor (see figure 1, see col 6 lines1-20).
At least one first impurity outlet (40) positioned to the other side of the first refining tank (38) (see figure 1), 
A second refining tank (46), comprising a second heater (stripper)(46)(see figure 1);
At least one second processed outlet (50) positioned to the side of the second refining tank, wherein the second processed outlet further comprises a second processed oil temperature monitor (see figure 1, see col 6 lines 1-20).
At least one second impurity outlet positioned to the other side of the second refining tank (48) (see figure 1).
Funk further discloses, although not shown, that such means for sensing temperatures, pressures and fluid flow rates, and transducing the same into proportional electrical signals for transmission to readout or control devices may be provided for all of the principal fluid flow lines and for all desired trays or other internal points in the column.

Consequently it is the Examiner position that the claimed invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/Examiner, Art Unit 1771           

/Randy Boyer/
Primary Examiner, Art Unit 1771